Case 2:03-cr-80359-TGB-RSW ECF No. 277, PageID.1700 Filed 01/13/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION



    ALBERTO FLORES, a.k.a. RAMIRO                    2:03-CR-80359-TGB-RSW-10
    ORDAZ MELGOZA,

                      Petitioner,                    HON. TERRENCE G. BERG

          vs.                                               JUDGMENT

    UNITED STATES OF AMERICA,

                      Respondent.



      In accordance with the Opinion and Order issued on this date,

      The motion to modify or reduce sentence is DENIED (ECF No. 263), motion

   to appoint counsel is DENIED (ECF No. 262), and motion for entry of default

   judgment is DENIED AS MOOT (ECF No. 272). It is FURTHER ORDERED

   that a certificate of appealability is DENIED and permission to appeal in

   forma pauperis is GRANTED.

      Dated at Detroit, Michigan: January 13, 2021


                                               KINIKIA ESSIX
                                               CLERK OF THE COURT

                                               s/A. Chubb
                                               Case Manager and Deputy
                                               Clerk
   APPROVED:
   s/Terrence G. Berg
   TERRENCE G. BERG
   UNITED STATES DISTRICT JUDGE


                                        1
